Title: Patrick Gibson to Thomas Jefferson, 17 March 1813
From: Gibson, Patrick
To: Jefferson, Thomas


          Sir Richmond 17th March 1813
          I have received your favors of the 7th & 11th with your note for $4300. and John Harvie’s for $176.90
			 which Jno Brockenbrough has promised to pay to day—I remitted on the day I last wrote to you the $97 to Alricks and
			 the $250 to J: A: Goodman, it was respecting the first sum only I apprehended any difficulty—no money has been paid by mr Randolph since the 10th Novr last—mr Darmsdatt requested me to say that if you want any fish this season, you would do well to speak for them immediately, as they will be very scarce, and no probability of procuring them from the Potomac so long as the present blockade continues, which I cannot agree with you in thinking is only as a shelter for their ships—every preparation seems to be making for an
			 attack upon Norfolk, and no doubt an
			 attempt will at the
			 same time be made to destroy the Constellation, I am inform’d by major Preston that they have a disposable land force of upwards of 3000 men, which have been removed from the different ships on board such, as are lying in the Roads—they are said to be waiting a reinforcement of eight ships of the line, which are daily expected—there is literally nothing doing
			 here flour is nominally 6$—I show’d your letter of the 11th to Mr Taylor who is anxious that the papers relative to mazzei’s lot may be sent down he is of opinion the title is still
			 in Foster Webb’s heir, if so, he will undertake to get young Webb, who is just now of age to make the conveyance—Respectfully I am Your obt Servt
           Patrick
            Gibson
        